DECISION OF THE COURT
TUIOLOSEGA, Presiding Judge.
This action concerns the registration of the matai title “Tulifua” originating in the village of Taputimu, Tutuila, *50American Samoa, pursuant to Title VI of the Code of American Samoa. Magauli So’oto filed his claim to the matai title “Tulifua” on April 5,1971 with the Office of the Territorial Registrar. Mata’itoa Malau’ulu filed her counter-claim on April 27, 1971, and Pupi Lam Yuen Tulifua filed his counter-claim on June 15,1971.
The question was raised as to the validity of the counterclaim filed by Pupi Lam Yuen Tulifua, being filed approximately 10 days after the termination of the required period for registration prescribed by law under Section 6.0101. The evidence adduced indicates that the counter-claim entered by Pupi Lam Yuen Tulifua was not filed timely through no lack of diligence on his part.
The Court having reviewed the evidence herein, the law and the original decision, the Court hereby modifies its Findings of Fact, Conclusions of Law and original Decision as follows:
FINDINGS OF FACT
1. The matai title Tulifua originating in the village of Taputimu, Tutuila, American Samoa, became vacant since the death of Tulifua Epati who was the latest holder.
2. Each claimant has at least one-half Samoan blood in his veins.
3. Each claimant is a descendant of a Samoan family.
4. Each claimant lives with Samoans as a Samoan.
5. Claimants Mata’itoa Malau’ulu and Magauli So’oto were born on American Samoa soil, except claimant Pupi Lam Yuen Tulifua was born in Western Samoa.
6. Each claimant filed with the Territorial Registrar a written claim of succession to the title Tulifua.
7. The Territorial Registrar has given notice of the filing of the claims by posting a notice in English and Samoan on the bulletin board in front of the Courthouse, *51and in two. public places in the village where the matai title originates for a period of 60 days.
. 8. All claimants are blood members of the Tulifua family.
9. No claims or objections were filed except those named herein.
10. Claimants were selected by their immediate families.
11. Each of the claimants filed a certificate purported to have been signed by the chiefs of the village of Taputimu certifying that the matai title Tulifua is an old matai name in Taputimu as required under Section 6.0401.
12. The Tulifua family members held several meetings and no one was selected to hold the title.
13. Each of the three claimants filed a petition signed by at least 25 blood members of the Tulifua’s family who are 18 years old and who are residents of American Samoa, at the time of the signing of the petition, as required under Section 6.0104 of the Code of American Samoa.
14. None of the claimants was supported by a majority or plurality of the clans of the Tulifua’s family.
15. The following claimants prevail over the other parties in the other considerations under Section 6.0107 of the Code of American Samoa:
a. Hereditary right — Pupi Lam Yuen Tulifua prevails over Mata’itoa Malau’ulu and Magauli So’oto as the son of the Mataiumu who was the daughter of Tulifua Noaese and therefore he has one-quarter (xk) Tulifua blood in his veins. Magauli So’oto is the son of Selina Talamaivao who was the daughter of Vaotupu who was the daughter of Tulifua Taivai, and he has one-eighth (x/s) Tulifua blood in his veins. Mata’itoa Malau’ulu is the daughter of Fiasoso who was the daughter of Faaofo who was the daughter of Taufoai who was the son of Sione who was the son of *52Taunu’uga Tulifua and she has one-thirty-second (%2) Tulifua blood in her veins.
b. Magauli So’oto prevails over the other two claimants with respect to the issue of forcefulness, character, personality and knowledge of the Samoan customs, although other claimants showed excellent knowledge of the Samoan customs.
c. Magauli So’oto prevails over the other two claimants with respects to the issue of future value to family, Taputimu village and the country.
CONCLUSIONS OF LAW
1. The Court has jurisdiction over parties and the subject matter.
2. Under Code of American Samoa Section 6.0107 consideration #3 and #4 are entitled to more weight than consideration #1.
3. Pupi Lam Yuen Tulifua does not meet the residential requirements under Section 6.0101 of the Code of American Samoa and therefore he is not eligible to hold a matai title at this time.
4. The claimant Magauli So’oto is determined by the law to have the highest right to the matai title TULIFUA.
DECISION
IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
1. The name Magauli So’oto is certified to the Territorial Registrar as the holder of the matai title Tulifua, originating in the village of Taputimu, Tutuila, American Samoa, providing that by the time of registration and within 30 days after the decision has been final, the successful claimant shall resign any other matai name which he then holds.
*532 After the decision in this case has been final, the Clerk of the High Court will return any exhibit to a party upon any application therefore.
3. Court costs in amount of $60.00 are assessed. Mata’itoa Malau’ulu is to pay $35.00 and Pupi Lam Yuen Tulifua is to pay $25.00 within 30 days after the decision herein is final.
4. Copies of this decision will be furnished to all parties and to the Territorial Registrar.